Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	 This Office Action is sent in response to Applicant's Communication received on December 15, 2020 and March 24, 2021 for application number 17/122,434. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
3. 	Claims 2-21 are presented for examination.
4.	Claim 1 has been canceled.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
6.	The abstract of the disclosure is objected to because “the abstract exceeds 150 words”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2-3, 7-9 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chui et al.(US 2009/0320081 A1)(hereinafter Chui) in view of Bruls et al.(US 2009/0252425 A1)(hereinafter Bruls).
Regarding claim 2, Chui discloses a decoder system[See Chui: Figs. 1, 4-5C and par. 0035 regarding video decoder 118 in client device 102],  comprising: 
a signal processor configured to reconstruct renditions of an original signal based on received reconstruction data [See Chui: at least Figs. 1, 4-5C, par. 0053-0060, 0101-0108 regarding the first and second video data are received (1108) from a single video source at the server (e.g., from a single MLVF 402, FIG. 4). The first and second video data are decoded (1112). In some embodiments, a single decoder decodes (1114) the first and second video data. In some embodiments, a first decoder decodes (1116) the first video data and a second decoder decodes the second video data. The decoded first video data are displayed (1118) in the background region and the decoded second video data are displayed in the window region. The receiving, decoding, and displaying are repeated (1120) with respect to a plurality of successive frames in the sequence.], 
wherein the signal processor receives reconstruction data for a plurality of levels of quality[See Chui: at least Figs. 1, 4-5C, par. 0007-0013, 0031-0032, 0053-0060, 0101-0108 regarding The video data source includes a sequence of multi-level frames. Each multi-level frame includes a plurality of copies of a respective frame. In one aspect, each copy has an associated video resolution level that is a member of a predefined range of video resolution levels that range from a highest video resolution level to a lowest video resolution level…In another aspect, each copy has an associated video quality level that is a member of a predefined range of video quality levels that range from a highest video quality level to a lowest video quality level. The system includes means for extracting, from the video data source, first video data corresponding to a first portion of a first copy of a respective frame and means for extracting, from the video data source, second video data corresponding to a second portion of a second copy of the respective frame. The video resolution level or video quality level of the second copy is distinct from the video resolution level or video quality level of the first copy… The first and second video data are decoded (1112)…], 
wherein an output rendition of the original signal is generated using reconstruction data configured in a tiered hierarchy [See Chui: at least Figs. 1, 4-5C, par. 0007-0013, 0031-0032, 0053-0060, 0101-0108 regarding FIG. 4 is a block diagram illustrating a sequence 400 of multi-level video frames (MLVFs) 402.  The sequence 400 includes MLVFs 402-0 through 402-N. Each MLVF 402 comprises n+1 copies of a frame, labeled level 0 (404) through level n (408). In some embodiments, each copy has an associated video resolution level that is a member of a predefined range of video resolution levels that range from a highest video resolution level to a lowest video resolution level. In some embodiments, each copy has an associated video quality level that is a member of a predefined range of video quality levels that range from a highest video quality level to a lowest video quality level. FIGS. 5A and 5B are prophetic, schematic diagrams of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video resolution level and a second region of video at a second video resolution level.  FIG. 5C is a prophetic, schematic diagram of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video quality level and a second region of video at a second video quality level.], 
wherein a rendition of the original signal at one of the plurality of levels of quality is reconstructed using a rendition of the original signal at a lower level in the plurality of levels of quality and reconstruction data for the one of the plurality of levels of quality[See Chui: at least Figs. 1, 4-5C, par. 0007-0013, 0031-0032, 0053-0060, 0101-0108 regarding FIGS. 5A and 5B are prophetic, schematic diagrams of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video resolution level and a second region of video at a second video resolution level.  FIG. 5C is a prophetic, schematic diagram of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video quality level and a second region of video at a second video quality level…].
Chui does not explicitly disclose wherein the reconstruction data comprises residual data, the residual data comprising a difference between a rendition of the original signal derived from the original signal and a rendition of the original signal derived from a reconstruction based on a lower level in the plurality of levels of quality.  
However, encoding residual data to help reconstruct the original signal in a decoder operating in a plurality of levels of quality was well known in the art at the time of the invention was made as evident from the teaching of Bruls[See Bruls: at least Figs. 1-10 and par. 0012-0018, 0026-0031, 0068-0076 regarding downsampling means for converting the original picture signal into a downsampled picture signal, first encoding means coupled to the downsampling means for encoding the downsampled picture signal so as to provide a first encoded picture signal, upsampling means coupled to the downsampling means for converting the downsampled picture signal into an upsampled picture signal, subtracting means for producing a residual picture signal from the original picture signal and the upsampled picture signal, second encoding means for encoding the residual picture signal so as to provide a second encoded picture signal…A decoder for decoding the picture signal produced by the encoding device 1 of the present invention is schematically shown in FIG. 5. The decoding device of FIG. 5 comprises a first decoding unit 44 for decoding the first encoded picture signal BL, and a second decoding unit 46 for decoding the second encoded picture signal EL. An upsampling unit 41 is coupled to the first decoding unit 44. The upsampled and decoded first picture signal is subtracted from the decoded second picture signal at the subtractor 43. In the embodiment shown, an offset adjustment (offset signal DC) is carried out prior to feeding the second decoded picture signal to the subtractor 43. The signal output by the subtractor 43 is the reconstructed picture signal VS''...].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chui with Bruls teachings by including “wherein the reconstruction data comprises residual data, the residual data comprising a difference between a rendition of the original signal derived from the original signal and a rendition of the original signal derived from a reconstruction based on a lower level in the plurality of levels of quality” because this combination has the benefit of providing residual operations to increase the picture sharpness content[See Bruls: par. 0018]. 
Regarding claim 3, Chui and Bruls teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Chui and Bruls teach  wherein the plurality of levels of quality comprise different signal resolutions[See Chui: at least Figs. 1, 4-5C, par. 0007-0013, 0031-0032, 0053-0060, 0101-0108 regarding The video data source includes a sequence of multi-level frames. Each multi-level frame includes a plurality of copies of a respective frame. In one aspect, each copy has an associated video resolution level that is a member of a predefined range of video resolution levels that range from a highest video resolution level to a lowest video resolution level…In another aspect, each copy has an associated video quality level that is a member of a predefined range of video quality levels that range from a highest video quality level to a lowest video quality level. The system includes means for extracting, from the video data source, first video data corresponding to a first portion of a first copy of a respective frame and means for extracting, from the video data source, second video data corresponding to a second portion of a second copy of the respective frame. The video resolution level or video quality level of the second copy is distinct from the video resolution level or video quality level of the first copy… The first and second video data are decoded (1112)…See Bruls: at least Figs. 1-10 and par. 0003-0008 regarding a first encoded picture signal representing a picture having a low resolution ("Base Layer") and a second encoded picture signal which, together with the low resolution picture, represents a picture having a high resolution ("Enhancement Layer") ].  
Regarding claim 7, Chui and Bruls teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Chui and Bruls teach or suggest wherein the signal processor is configured to receive a map that accompanies the received reconstruction data, the map comprising a plurality of regions associated with a rendition of the original signal, wherein each region comprises data indicating an instructed upsampling operation, wherein the map comprises at least two regions with different instructed upsampling operations[See Chui: at least Figs. 1, 4-5C, par. 0007-0013, 0031-0032, 0053-0060, 0101-0108 regarding FIG. 4 is a block diagram illustrating a sequence 400 of multi-level video frames (MLVFs) 402.  The sequence 400 includes MLVFs 402-0 through 402-N. Each MLVF 402 comprises n+1 copies of a frame, labeled level 0 (404) through level n (408). In some embodiments, each copy has an associated video resolution level that is a member of a predefined range of video resolution levels that range from a highest video resolution level to a lowest video resolution level. In some embodiments, each copy has an associated video quality level that is a member of a predefined range of video quality levels that range from a highest video quality level to a lowest video quality level. FIGS. 5A and 5B are prophetic, schematic diagrams of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video resolution level and a second region of video at a second video resolution level.  FIG. 5C is a prophetic, schematic diagram of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video quality level and a second region of video at a second video quality level.(Thus, it is implicit the use of a map for the decoder to reconstruct the different regions in the display with corresponding resolutions). See Bruls: at least Figs. 1-10 and par. 0012-0018, 0026-0031, 0068-0076 regarding The decoding device of FIG. 5 comprises a first decoding unit 44 for decoding the first encoded picture signal BL, and a second decoding unit 46 for decoding the second encoded picture signal EL. An upsampling unit 41 is coupled to the first decoding unit 44. The upsampled and decoded first picture signal is subtracted from the decoded second picture signal at the subtractor 43. In the embodiment shown, an offset adjustment (offset signal DC) is carried out prior to feeding the second decoded picture signal to the subtractor 43. The signal output by the subtractor 43 is the reconstructed picture signal VS''…].
Regarding claim 8,  Chui and Bruls teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Chui and Bruls teach or suggest wherein each region relates to one or more signal elements, and the data indicates an instructed upsampling operation to upsample each of the one or more signal elements into multiple signal elements, the multiple signal elements being at a higher level of quality than each of the one or more signal elements[See Chui: at least Figs. 1, 4-5C, par. 0007-0013, 0031-0032, 0053-0060, 0101-0108 regarding FIG. 4 is a block diagram illustrating a sequence 400 of multi-level video frames (MLVFs) 402.  The sequence 400 includes MLVFs 402-0 through 402-N. Each MLVF 402 comprises n+1 copies of a frame, labeled level 0 (404) through level n (408). In some embodiments, each copy has an associated video resolution level that is a member of a predefined range of video resolution levels that range from a highest video resolution level to a lowest video resolution level. In some embodiments, each copy has an associated video quality level that is a member of a predefined range of video quality levels that range from a highest video quality level to a lowest video quality level. FIGS. 5A and 5B are prophetic, schematic diagrams of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video resolution level and a second region of video at a second video resolution level.  FIG. 5C is a prophetic, schematic diagram of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video quality level and a second region of video at a second video quality level.(Thus, it is implicit the use of a map for the decoder to reconstruct the different regions in the display with corresponding resolutions). See Bruls: Figs. 1-10 and par. 0012-0018, 0026-0031, 0068-0076 regarding The decoding device of FIG. 5 comprises a first decoding unit 44 for decoding the first encoded picture signal BL, and a second decoding unit 46 for decoding the second encoded picture signal EL. An upsampling unit 41 is coupled to the first decoding unit 44. The upsampled and decoded first picture signal is subtracted from the decoded second picture signal at the subtractor 43. In the embodiment shown, an offset adjustment (offset signal DC) is carried out prior to feeding the second decoded picture signal to the subtractor 43. The signal output by the subtractor 43 is the reconstructed picture signal VS''…].  
Regarding claim 9, Chui and Bruls teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Further on, Chui and Bruls teach or suggest wherein the data indicating an instructed upsampling operation is generated at an encoder based on the content of the original signal as processed by the encoder [See Chui: at least Figs. 1, 4-5C, par. 0007-0013, 0031-0032, 0053-0060, 0101-0108 regarding FIG. 4 is a block diagram illustrating a sequence 400 of multi-level video frames (MLVFs) 402.  The sequence 400 includes MLVFs 402-0 through 402-N. Each MLVF 402 comprises n+1 copies of a frame, labeled level 0 (404) through level n (408). In some embodiments, each copy has an associated video resolution level that is a member of a predefined range of video resolution levels that range from a highest video resolution level to a lowest video resolution level. In some embodiments, each copy has an associated video quality level that is a member of a predefined range of video quality levels that range from a highest video quality level to a lowest video quality level. FIGS. 5A and 5B are prophetic, schematic diagrams of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video resolution level and a second region of video at a second video resolution level.  FIG. 5C is a prophetic, schematic diagram of video frames and the user interface of a client device 520, illustrating display of a first region of video at a first video quality level and a second region of video at a second video quality level.(Thus, it is implicit the use of a map for the decoder to reconstruct the different regions in the display with corresponding resolutions. Also as seen from the figures, the content influence the corresponding resolution in each region). See Bruls: Figs. 1-10 and par. 0012-0021, 0026-0031, 0068-0076 regarding The decoding device of FIG. 5 comprises a first decoding unit 44 for decoding the first encoded picture signal BL, and a second decoding unit 46 for decoding the second encoded picture signal EL. An upsampling unit 41 is coupled to the first decoding unit 44. The upsampled and decoded first picture signal is subtracted from the decoded second picture signal at the subtractor 43. In the embodiment shown, an offset adjustment (offset signal DC) is carried out prior to feeding the second decoded picture signal to the subtractor 43. The signal output by the subtractor 43 is the reconstructed picture signal VS''…As the upsampled picture signal is subtracted from the original picture signal to yield the residual signal, reducing the bandwidth of the upsampled picture signal increases the bandwidth, and hence the picture sharpness content, of the residual signal while still benefiting from the absence of artifacts.].  
Regarding claim 17, Chui and Bruls teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Chui and Bruls teach or suggest wherein the received reconstruction data further comprises multi-plane operational data comprising one or more of: parameters of upsampling operations; quantization thresholds; and motion vectors [See Chui: Figs. 9A-9H and par. 0079-0084 regarding In some embodiments, a window region having a different (e.g., higher) video quality level than a background region may be translated, by analogy to FIGS. 9A-9B, 9C-9D, or 9E-9F. An averaging of motion vectors is performed. See Bruls: Figs. 1-10 and par. 0012-0018, 0026-0031, 0068-0076 regarding The decoding device of FIG. 5 comprises a first decoding unit 44 for decoding the first encoded picture signal BL, and a second decoding unit 46 for decoding the second encoded picture signal EL. An upsampling unit 41 is coupled to the first decoding unit 44. The upsampled and decoded first picture signal is subtracted from the decoded second picture signal at the subtractor 43. In the embodiment shown, an offset adjustment (offset signal DC) is carried out prior to feeding the second decoded picture signal to the subtractor 43. The signal output by the subtractor 43 is the reconstructed picture signal VS''…].  
Regarding claim 18, Chui and Bruls teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Bruls teaches or suggests wherein received reconstruction data further comprises data indicating one or more image processing operations to be performed and wherein the received reconstruction data at one or more levels of quality in the tiered hierarchy may not specify any image processing operations or include any residual data [See Bruls: par. 0021-0027, 0031-0032, 0061-0063 regarding The filter means may be integral with the upsampling means. That is, upsampling means typically contain a (low-pass) filter, and the characteristics of this filter may be adjusted to provided the desired frequency distribution of the upsampled picture signal. Alternatively, or additionally, the filter means may be arranged in series with the upsampling means. That is, a separate filter unit may be provided, coupled to the upsampling means.  The filter means preferably have a low-pass filter characteristic. That is, lower (spatial) frequencies are passed by the filter means while higher (spatial) frequencies are attenuated.(The use of filtering operations is specified for high levels of quality for example)]
Regarding claim 19, Chui and Bruls teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Bruls teaches or suggests wherein the signal processor is configured to apply one or more of default image processing operations and residual data responsive to the received reconstruction data at one or more levels of quality in the tiered hierarchy omitting one or more of data instructing image processing operations and residual data[See Bruls: par. 0021-0027, 0031-0032, 0061-0063 regarding The filter means may be integral with the upsampling means. That is, upsampling means typically contain a (low-pass) filter, and the characteristics of this filter may be adjusted to provided the desired frequency distribution of the upsampled picture signal. Alternatively, or additionally, the filter means may be arranged in series with the upsampling means. That is, a separate filter unit may be provided, coupled to the upsampling means.  The filter means preferably have a low-pass filter characteristic. That is, lower (spatial) frequencies are passed by the filter means while higher (spatial) frequencies are attenuated. In this second embodiment, two upsampling means are provided for producing two upsampled picture signals, one of which has previously been encoded and subsequently decoded as in the first embodiment, and one of which has not… By subtracting these two upsampled signals from the original picture signal and then combining the resulting residual picture signals, a new residual picture signal is obtained that has an increased information content. That is, the (first) residual picture signal which is produced without encoding and decoding contains no artifacts that may be introduced by the encoding and decoding steps and has a relatively low picture sharpness content. The (second) residual picture signal which is produced using encoding and decoding may contain artifacts and benefits from the filtering effect of the encoding and decoding means, and therefore has a relatively high picture sharpness content. By combining these residual picture signals, the relative contribution of both the artifacts and any unfiltered signal components is reduced, and thus achieving a trade-off which proves very satisfactory. The second encoded picture signal has an information (that is, picture sharpness) content, and hence a bit rate, that is higher than would be achieved without the correction means, resulting in an improved picture quality. Still, the bit rate of the second encoded picture signal is lower than in conventional encoding devices. (The use of filtering operations can be specified for some levels of quality  and not for others for example)].  

9.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chui et al.(US 2009/03200081 A1)(hereinafter Chui) in view of Bruls et al.(US 2009/0252425 A1)(hereinafter Bruls) in further view of Xu et al.(US 2005/0117641 A1)(hereinafter Xu).
Regarding claim 4, Chui and Bruls teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Bruls teaches or suggest wherein the residual data is generated, at an encoder[See Bruls: at least Figs. 1-10 and par. 0012-0018, 0026-0031, 0068-0076 regarding downsampling means for converting the original picture signal into a downsampled picture signal, first encoding means coupled to the downsampling means for encoding the downsampled picture signal so as to provide a first encoded picture signal, ] upsampling means coupled to the downsampling means for converting the downsampled picture signal into an upsampled picture signal, subtracting means for producing a residual picture signal from the original picture signal and the upsampled picture signal, second encoding means for encoding the residual picture signal so as to provide a second encoded picture signal…].  
Chui and Bruls do not explicitly disclose wherein the residual data is generated, at an encoder, by a quantizer configured to adjust input residual data, wherein the quantizer is configured to apply different adjustments to different portions of the residual data.
However, providing a quantizer to apply different adjustments to different portion of the residual data was well known in the art at the time of the invention was made as evident from the teaching of Xu [See Xu: Figs. 1-6 and par. 0004, 0041-0042 and 0054 regarding In base layer coding performed by the base layer encoder 202, a frame difference between the current input and the base layer prediction RefB signal is divided into 8.times.8 blocks. Each residual block is transformed by a DCT (Discrete Cosine Transform) module 222(0) and then quantized by a quantization (Q) module 224. The base layer bitstream 206 is generated by coding the quantized DCT coefficients using a variable length coder (VLC) 226(0). The output of the VLC 226(0) is the base layer bitstream 206, which is transmitted to the decoder.].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chui and Bruls with Xu teachings by including wherein the residual data is generated, at an encoder, by a quantizer configured to adjust input residual data, wherein the quantizer is configured to apply different adjustments to different portions of the residual data” because this combination has the benefit of providing quantization operations to residual data.

10.	Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chui et al.(US 2009/03200081 A1)(hereinafter Chui) in view of Bruls et al.(US 2009/0252425 A1)(hereinafter Bruls) in further view of Xu et al.(US 2005/0117641 A1)(hereinafter Xu) in further view of Chen et al.(US 2009/0262801 A1)(hereinafter Chen).
Regarding claim 5, Chui, Bruls and Xu teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
 Chui, Bruls and Xu do not explicitly disclose wherein the quantizer is configured to parse the input residual data into different groupings and to apply different dead zones to the different groupings.  
However, the use of dead zones in quantization was well known in the art at the time of the invention was made as evident from the teaching of Chen [See Chen: at least par. 0026-0028, 0038 regarding Encoder 12 and decoder 18 may support various degrees of scalability by supporting encoding, transmission and decoding of a base layer and one or more scalable enhancement layers. For scalable video coding, a base layer carries video data with a baseline level of quality. One or more enhancement layers carry additional data to support higher spatial, temporal and/or SNR levels. The base layer may be transmitted in a manner that is more reliable than the transmission of enhancement layers… The dead zone refers to a region of magnitude for coefficients below which any coefficient will be quantized to zero. That is to say, if a coefficient magnitude of a given coefficient is in the dead zone, quantization of that given coefficient will result in a value of zero. As described in greater detail below, the dead zone may be defined by both the QP defined for the video coding and also a so-called dead zone parameter. According to the techniques of this disclosure, QPs are selected for a set of video blocks, and dead zone parameters are selected individually for each of the video blocks in the set. This allows more control over the quantization than can be achieved with QPs selection alone. In some cases, different dead zone parameters can be used for different sets of coefficients within a given block. For example, high frequency coefficients of a video block may be quantized using a different dead zone parameter than that used for low frequency coefficients in order to give the high frequency coefficients of a given video block less importance relative to the low frequency coefficients…].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chui, Bruls and Xu with Chen teachings by including “wherein the quantizer is configured to parse the input residual data into different groupings and to apply different dead zones to the different groupings” because this combination has the benefit of providing quantization operations to apply dead zones to residual data.
Regarding claim 6, Chui, Bruls, Xu and Chen teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.  Further on, Xu teaches or suggests  wherein quantization at each of one or more levels of quality is adjusted depending on available bandwidth[See Xu: at least par. 0004, 0026-0028, 0041-0042 and 0054 regarding  Generally, the video data 110 is encoded on a frame-by-frame basis. In one implementation, the base layer and the enhancement layers are concurrently generated as video frames are input. Between two adjacent video frames, the enhancement layer selection module 124 may switch from one enhancement layer to another enhancement layer in response to changes in available network bandwidth in order to improve data transmission performance. The enhancement layer selection module 124 receives feedback from the network 104 regarding the available network bandwidth. Many bandwidth detection techniques are known in the art that may be employed by the enhancement layer selection module 124…]

11.	Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chui et al.(US 2009/03200081 A1)(hereinafter Chui) in view of Bruls et al.(US 2009/0252425 A1)(hereinafter Bruls) in further view of Fogg et al.(US 2007/0091997 A1)(hereinafter Fogg).
Regarding claim 10, Chui and Bruls teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. 
Chui and Bruls do not explicitly disclose wherein the data indicating an instructed upsampling operation instructs an intelligent filtering that is applied to reconstructed renditions of the original signal, the intelligent filtering reducing an entropy of residual data as generated at the encoder.  
However, Fogg, from the same field of endeavor, teaches wherein the data indicating an instructed upsampling operation instructs an intelligent filtering that is applied to reconstructed renditions of the original signal, the intelligent filtering reducing an entropy of residual data as generated at the encoder [See Fogg: at least Fig. 3 and par. 0060 regarding Upsampler 63 processes baseline images 11a in accordance with the upsampler control 23a. These control signals and functions are described in more detail in FIG. 3. The basic function of this unit is to convert images from the original lower-quality baseline representation to the higher-quality target representation. Usually this involves an image scaling operation to increase the number of pixels in the target representation. The resulting spatially upsampled images 13b are generated by an adaptive filtering process where both the manner of the adaptivity and the characteristics of the filters are specified and controlled by the upsampler control 23a. Adaptivity is enabled by way of image feature analysis and classification of the baseline image 11a characteristics. These features 13a are transferred to the parser 73 to influence the context of parsing the enhancement bitstream 21a. The features are further processed by the upsampler 63 via a process called classification which identifies image region characteristics suitable for similar processing. Each image region is therefore assigned to a class, and for each class there is a corresponding filter. These filters may perform various image processing functions such as blurring, sharpening, unsharp masking, etc. By adaptively applying these filters to differently characterized image regions, the upsampler 63 can soften some areas containing compression artifacts while sharpening other areas, for example, containing desired details. All of this processing is performed as directed by the enhancement bitstream and pre-determined enhancement algorithms.].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chui and Bruls with Fogg teachings by including “wherein the data indicating an instructed upsampling operation instructs an intelligent filtering that is applied to reconstructed renditions of the original signal, the intelligent filtering reducing an entropy of residual data as generated at the encoder” because this combination has the benefit of providing adaptive filtering when upsampling the data.
Regarding claim 11, Chui, Bruls and Fogg teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Fogg teaches or suggests wherein the data indicating an instructed upsampling operation instructs one of unsharp masking and a deblending filter [See Fogg: at least Fig. 3 and par. 0060 regarding Upsampler 63 processes baseline images 11a in accordance with the upsampler control 23a. These control signals and functions are described in more detail in FIG. 3. The basic function of this unit is to convert images from the original lower-quality baseline representation to the higher-quality target representation. Usually this involves an image scaling operation to increase the number of pixels in the target representation. The resulting spatially upsampled images 13b are generated by an adaptive filtering process where both the manner of the adaptivity and the characteristics of the filters are specified and controlled by the upsampler control 23a. Adaptivity is enabled by way of image feature analysis and classification of the baseline image 11a characteristics. These features 13a are transferred to the parser 73 to influence the context of parsing the enhancement bitstream 21a. The features are further processed by the upsampler 63 via a process called classification which identifies image region characteristics suitable for similar processing. Each image region is therefore assigned to a class, and for each class there is a corresponding filter. These filters may perform various image processing functions such as blurring, sharpening, unsharp masking, etc. By adaptively applying these filters to differently characterized image regions, the upsampler 63 can soften some areas containing compression artifacts while sharpening other areas, for example, containing desired details. All of this processing is performed as directed by the enhancement bitstream and pre-determined enhancement algorithms.].  

12.	Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chui et al.(US 2009/03200081 A1)(hereinafter Chui) in view of Bruls et al.(US 2009/0252425 A1)(hereinafter Bruls) in further view of Ridge et al.(US 2006/0153462 A1)(hereinafter Ridge).
	Regarding claim 20, Chui and Bruls teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
	Further on, Chui teaches wherein the original signal comprises a video signal and the renditions comprise frames of the video signal[See Chui: at least Figs. 1, 4-5C, par. 0007-0013, 0031-0032, 0053-0060, 0101-0108 regarding The video data source includes a sequence of multi-level frames].
Chui and Bruls do not explicitly disclose wherein each color component of a frame of video signal is codified separately.  
However, Ridge, from the same field of endeavor, teaches wherein each color component of a frame of video signal is codified separately[See Ridge: par. 0007 regarding If the video sequence involves decoding multiple components in a pass (such as both luminance and chrominance, written as YUV or YCbCr), the scheme proposed requires that, within each pass, all components must be completely decoded before moving on to the next pass. For example, the significance pass must be completed for both luminance and chrominance before the refinement pass can begin for either component…].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chui and Bruls with Ridge teachings by including “wherein each color component of a frame of video signal is codified separately” because this combination has the benefit of providing the decoding of each color component of the video frame.
Regarding claim 21, Chui, Bruls and Ridge teach all the limitations of claim 20, and are analyzed as previously discussed with respect to that claim. Further on, Chui and Bruls teach wherein the signal processor is configured to identify a plurality of scale factors from the received reconstruction data for a respective plurality of upsampling operations, each scale factor indicating how many of a plurality of image elements in one or more dimensions to generate at a higher level of quality based on a single image element at a lower level of quality[See Chui: at least par. 0063-0066 regarding A scale factor and a video resolution or quality level is identified (604) for the window region. In some embodiments, the scale factor specifies the degree to which video to be displayed in the window region is zoomed in or out with respect to the video displayed in the background region. In some embodiments, the video resolution level or video quality level is the highest resolution or quality level at which video may be displayed in the window region. In some embodiments, the video resolution level or video quality level is determined by applying the scale factor to the video resolution level or video quality level of the background region. In some embodiments, the video resolution level or video quality level is the highest resolution or quality level that may be accommodated by available bandwidth (e.g., transmission bandwidth from a server to a client device, or processing bandwidth at a display device)…See Bruls: par. 0073 regarding The (main) residual picture signal RS can be attenuated by an (optional) multiplier 23 to which multiplication factor C is fed. Similarly, the picture signal send to the third encoding unit 29 may be attenuated using an (optional) multiplier 28 to which multiplication factor D is fed. The factors C and D may depend on the particular application and/or the content of the picture signal.].

Allowable Subject Matter
13.	Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ana Picon-Feliciano/Examiner, Art Unit 2482      


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482